Citation Nr: 1441524	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-16 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1971, January to December 2002, and January to December 2004, in addition to service in the National Guard.

This matter is on appeal from the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the entire rating period on appeal, the right Achilles tendon disability has been productive of pain and complaints of difficulty walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right Achilles tendonitis 
have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code (DC) 5024-5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is rated under DC 5024-5271.  Under DC 5024 (tenosynovitis), the rating will be based on limitation of motion of the affected parts, as degenerative arthritis.  The current 20 percent rating is based on "marked" limitation of motion of the ankle under DC 5271.  In order to warrant a higher (30 percent) rating, the evidence must show ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

After reviewing the entire claims file, the Board finds that the Veteran's right ankle disability has been not more than 20 percent disabling for any period on appeal.  Specifically, VA clinical records reflect complaints of hip pain due to a fall, hip surgery in 2011, psychiatric treatment, heartburn, post-operative nausea and vomiting, shortness of breath, and anger spells.  While Achilles tendonitis was noted on the problem list, there were essentially no outpatient complaints or treatment regarding the ankle.  

Next, in a July 2011 VA ankle examination, the Veteran reported worsening pain with periods of flare-up two to three times per week due to walking and the feeling of a popping sensation.  Ice and rest were factors alleviating the pain.  He used a cane for support to prevent falls.  While it was noted that the extent of the impairment on his daily activities was severe, a physical examination revealed no deformity, no malalignment, no drainage, no edema, no effusion, no instability, no tenderness, no redness, no heat, no abnormal movement, and no guarding of movement.  Significantly, range of motion was painful but normal on three assessments with no loss in degrees of motion between the first and third assessment.  There was a specific finding of no ankylosis.  X-rays were normal.

Based on the medical evidence, a higher rating is not warranted.  Ankylosis is defined as a fixation of the joint.  In this case, range of motion has been reported as 20 degrees of dorsiflexion and 45 degrees of plantar flexion which is considered full range of motion under the regulations.  As normal range of motion is shown, ankylosis has not been found and a higher rating is not warranted.  

In arriving at this conclusion, the Board has considered such factors as weakness, fatigability, and incoordination, which have all been denied and are not shown on physical examination, and finds that the actual, as well as the functional, loss of range of motion does not support a rating in excess of 20 percent.  

The Board has also considered whether a higher rating may be warranted under any alternative diagnostic code.  Specifically, radiographic evidence does not reveal subtastragalar or tarsal joint ankylosis (DC 5272) or malunion of the os calcis or astragalus (DC 5273), and the Veteran has not undergone an astragalectomy (DC 5274).  

In consideration of those codes which relate to disabilities of the foot, the evidence shows that he does not have flatfoot (DC 5267), weak foot (5277), pes cavus (DC 5258), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), malunion or nonunion of the tarsal or metatarsal bones (DC 5283), or any other diagnosed foot injury (DC 5284).  Therefore, no other diagnosis code is applicable for a higher or separate rating.

The Board has considered the Veteran's statements that his disability is worse than currently evaluated.  He reported pain and difficulty walking long distances and stated that he could not play with his grandchild.  To the extent that symptoms such as pain and weakness are capable of lay observation, his endorsement of such symptoms is competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Nonetheless, the Board has weighed his subjective complaints against the objective findings and concludes that the medical findings (as provided in the examination report and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion greater probative value.  

As such, the Board finds the medical records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

The Board has also considered whether referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran is service-connected for right Achilles tendonitis (20%) and hearing loss (0%).  There are no reported symptoms associated with hearing loss and his ankle symptoms include pain and weakness.  These symptoms are contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  Specifically, the right ankle range of motion directly corresponds to the schedular criteria under DC 5271, which also incorporates various orthopedic factors that limit motion or function of the ankle.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Therefore, the schedular rating criteria specifically provide for ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca, 8 Vet. App. 202 (1995).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014)

Next, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his right ankle, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in June 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the June 2011 letter.  As such, the RO has effectively satisfied the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  The Veteran has not indicated he received any private treatment.  He was also provided with an examination, the report of which has been associated with the claims file.  The Board finds that the examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Veteran's representative recently asserted that a remand was needed in order to obtain a new examination because the Veteran asserted that his disability was worse.  In the document referred to by the representative, the Veteran stated that his ankle had gotten worse, that he could not take long walks, and that he has a bad time riding his bike and his mower.  

These are essentially the same arguments that he has made all along.  For example, in the initial claim in 2011, he maintained that his condition had steadily worsened and that walking was extremely difficult.  He has not expressed that he was worse since the last examination or stated how he was worse.  Therefore, the Board finds that a remand for another examination is not warranted.


In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for right Achilles tendonitis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


